DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, and (if applicable) claims 17, 18, 41 36 drawn to a linker compound of Formula (I).
Group 2, claim(s) 1, and (if applicable) claims 17, 18, 41 36 drawn to a linker compound of Formula (II).
Group 3, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (III).
4, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (IV).
Group 5, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (V).
Group 6, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (VI).
Group 7, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (VII).
Group 8, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (VIII).
Group 9, claim(s) 2, and (if applicable) claims 7-16, 19-31, 33-35, 37, 39, 40, 42, 43 drawn to a cell-binding agent drug conjugate of Formula (IX).
Group 10, claim(s) 3, drawn to a compound of Formula (X).
Group 11, claim(s) 3, drawn to a compound of Formula (XI).
Group 12, claim(s) 3, drawn to a compound of Formula (XII).
Group 13, claim(s) 3, drawn to a compound of Formula (XIII).
Group 14, claim(s) 3, drawn to a compound of Formula (XIV).
Group 15, claim(s) 3, drawn to a compound of Formula (XV).
Group 16, claim(s) 3, drawn to a compound of Formula (XVI).
Group 17, claim(s) 4, 38 drawn to a compound of Formula (XVII).
Group 18, claim(s) 4, 38 drawn to a compound of Formula (XVII)
Group 19, claim(s) 4, 38 drawn to a compound of Formula (XVIII).
20, claim(s) 5, drawn to a method of preparing method for preparing the conjugate compound of Formula (Ill), (IV), (V), or (VI) of Claim 2.
Group 21, claim(s) 6, drawn to a method of preparing method for preparing the conjugate compound of Formula (X), (XI), (XII), (XIII) of Claim 3.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Unity exists when there is a technical relationship among the claimed inventions involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See, PCT Rule 13.2 and M.P.E.P Appendix AI, § 206 and Annex B.
The situation involving the so-called "Markush practice" wherein a single claim defines alternatives (chemical or non-chemical) is governed by PCT 13.2.  In this special situation, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2 shall be considered to be met when the alternatives are of a similar nature. 
Specifically, when the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: (A) all alternatives have a common property or activity, and (B) 
a common structure is present, i.e., a significant structural element is shared by all of the alternatives, or in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

(iii) In paragraph (f)(i)(B)(2), above, the words "recognized class of chemical compounds" mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.
(iv) The fact that the alternatives of a Markush grouping can be differently classified shall not, taken alone, be considered to be justification for a finding of a lack of unity of invention.
(v) When dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the examiner. Reconsideration does not necessarily imply that an objection of lack of unity shall be raised.
See M.P.E.P. Appendix AI, Annex B.
Here, the chemical compounds of covered by the Groups are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  

Unity exists between chemical compounds when there is a technical relationship among the claimed compounds involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See, PCT Rule 13.2 and M.P.E.P Appendix AI, § 206 and Annex B.
Here, a common special technical feature share by the recited compounds cannot be identified since a common structure is not present, i.e., a significant structural element shared by all of the compounds cannot be identified.  In this regard, a common chemical structure which occupies a large portion of their structures is absent by the generic formula (I), in claim1.
Moreover, a recognized class of chemical compounds in the art to which the invention pertains cannot be identified.  There is no structurally distinctive portion in the generic formula that links the covered species.


Applicant is required, in reply to this action, to elect a single species, listed below, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
a linker compound of Formula (I).
a linker compound of Formula (II).
a cell-binding agent drug conjugate of Formula (III).
a cell-binding agent drug conjugate of Formula (IV).
a cell-binding agent drug conjugate of Formula (V).
a cell-binding agent drug conjugate of Formula (VI).
a cell-binding agent drug conjugate of Formula (VII).
a cell-binding agent drug conjugate of Formula (VIII).
a cell-binding agent drug conjugate of Formula (IX).
a compound of Formula (X).
a compound of Formula (XI).
a compound of Formula (XII).
a compound of Formula (XIII).
a compound of Formula (XIV).
a compound of Formula (XV).

a compound of Formula (XVII).
a compound of Formula (XVIII)
Applicant is required to elected a single compound of the groups of species listed above. 
The species listed above do not relate to a single general inventive concept since they lack the same or corresponding special technical features for the following reasons: 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
Unity exists between chemical compounds when there is a technical relationship among the claimed compounds involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See, PCT Rule 13.2 and M.P.E.P Appendix AI, § 206 and Annex B.
Here, a common special technical feature share by the recited compounds cannot be identified since a common structure is not present, i.e., a significant structural element shared by all of the compounds cannot be identified.  In this regard, a common chemical structure which occupies a large portion of their structures is absent by the generic formula (I), in claim1.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-6
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642